


110 HR 684 IH: Keeping Our Promises to America’s

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 684
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Moore of Kansas
			 (for himself, Mr. Abercrombie,
			 Mr. Baird,
			 Mrs. Boyda of Kansas,
			 Mr. Chandler,
			 Mr. Clay, Mr. Cooper, Mr.
			 Cummings, Mr. Doggett,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Hastings of Florida,
			 Mr. Holden,
			 Mr. Honda,
			 Mr. Israel,
			 Ms. Jackson-Lee of Texas,
			 Mr. Larsen of Washington,
			 Ms. Lee, Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Matheson,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. Moran of Virginia,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Nadler,
			 Mr. Ortiz,
			 Mr. Ramstad,
			 Mr. Ross, Mr. Rothman, Mr.
			 Salazar, Mr. Thompson of
			 Mississippi, and Ms.
			 Woolsey) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require full funding of part A of title I of the
		  Elementary and Secondary Education Act of 1965, as amended by the No Child Left
		  Behind Act of 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Our Promises to America’s
			 Children Act of 2007.
		2.Moratorium on
			 compliance with adequate yearly progress requirements that are not fully
			 funded
			(a)In
			 generalIf, for a fiscal year, appropriations for a program,
			 project, or activity under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.), as amended by the No Child Left
			 Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425), are less than the
			 amount authorized by law to be appropriated for the program, project, or
			 activity for that fiscal year and, by reason of the insufficient appropriation,
			 a recipient of funds under that part receives inadequate funding—
				(1)the recipient may,
			 as determined appropriate by the recipient, defer the commencement of, suspend,
			 or modify the administration of, the functions of the recipient under
			 subsections (b), (c), (e), (f), and (g) of section 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b), (c), (e), (f), and (g)) with respect to the
			 program, project, or activity; and
				(2)the Secretary of
			 Education shall ensure that no penalty, sanction, condition, denial of waiver,
			 reduction of support, or other negative consequence otherwise applicable under
			 part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) shall apply
			 to the recipient because of action taken by the recipient under paragraph
			 (1).
				(b)DefinitionsAs
			 used in this section:
				(1)Recipient of
			 fundsThe term recipient of funds means, with
			 respect to part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), a
			 local educational agency or a State educational agency that is a recipient
			 funds under that part.
				(2)Inadequate
			 fundingThe term inadequate funding means, with
			 respect to a local educational agency or a State educational agency, funding in
			 an amount that is less than the amount the recipient would have received if the
			 amount authorized by law for the program, project, or activity involved had
			 been appropriated in full.
				(3)Local
			 educational agency and State educational agencyThe terms
			 local educational agency and State educational agency
			 have the meanings given those terms in section 9101(26) and section 9101(41),
			 respectively, of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(26) and 7801(41)).
				
